Citation Nr: 1455769	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  94-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the left distal radius. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1979 to June 1987.  He also had a period of active duty service from June 1987 to July 1988 for which he was given an "other than honorable" discharge, and consequently benefits are not payable for diseases or injuries arising from this period.  38 C.F.R. § 3.12. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In August 2004, the Board denied service connection for a personality disorder and reopened the claim of service connection for a right shoulder disability and remanded the case to the RO for additional development for the right shoulder claim as well as the other claims remaining on appeal.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in January 2004, but he did not appear.  He sent documentation as to his failure to appear, but he did not indicate that he wished to reschedule the hearing.  In a March 2007 letter,  the RO asked him whether he desired another hearing, but he did not respond. 

In a January 2009 decision, the Board denied the claims of service connection for a right shoulder disability and posttraumatic stress disorder (PTSD); denied higher ratings for residuals of a left distal radius fracture and venereal herpes; and denied an earlier effective date for the grant of a 10 percent rating for the residuals of a left distal radius fracture.  The Board also remanded the case to the RO as to the issue of service connection for a psychiatric disorder other than PTSD, to include bipolar disorder. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2009, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, and vacated the Board's decision as to service connection for a right shoulder disability and PTSD, as well as higher ratings claims for venereal herpes and residuals of a left distal radius fracture, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In April 2011, the Board dismissed the issue of entitlement to service connection for a right shoulder disability and remanded the case for further development, to include the issue of entitlement to a TDIU, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In June 2011, the Veteran withdrew the increased rating claim for venereal herpes.  

The issue of entitlement to service connection for a psychiatric disorder includes not only bipolar disorder but also PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues have been recharacterized to comport with Clemons.  

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested medical expert opinions from the Veterans Health Administration (VHA) regarding the claim of service connection for a psychiatric disorder.  The Board received the requested opinions/addendums in 2013 and 2014.  

The issues of a higher rating for residuals of a fracture of the left distal radius, along with entitlement to a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, a psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, panic disorder, psychosis and manic depressive disorder, is related to a period of honorable active service or service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.130, Diagnostic Codes 9210, 9400, 9411, 9432, 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran served honorably on active duty from February 1979 to June 1987.  He also had a period of active duty from June 1987 to July 1988, the character of which is a bar to VA disability compensation.  He did not engage in combat with the enemy, and thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

The Veteran's alleged stressors during his period of honorable service involve his experiences aboard the USS Anchorage in 1980, while the ship was sailing in the Indian Ocean during the Iran Hostage Crisis.  He alleged that he saw dead and decomposing bodies pulled from the ocean.  He also alleged that he feared a biochemical attack, that he feared for his life due to a threat of imminent attack, and that his overall service in a "war" zone was stressful.  He indicated in a stressor statement that he performed readiness drills involving the wearing of gas masks and being stationed in close quarters near the gun mount.  Corroboration of noncombat stressors during service is required with respect to a diagnosis of PTSD that is based on those stressful experiences.  

The service personnel records show that the Veteran was assigned to the USS Anchorage (LSD-36) beginning in May 1979.  His military occupational specialty was boatswain's mate, and he also received training as a landing signalman.  His decorations consist of the Navy Expeditionary Medal and the Sea Service Ribbon with one Bronze Star. 

A brief command history of the USS Anchorage in 1980 notes that during the first half of the year the ship was deployed to the Western Pacific, and that the ship entered the Indian Ocean and proceeded on what appears to be a goodwill mission to the Republic of Djibouti, on the northeast coast of Africa, for the purpose of delivering a gift of a small vessel to the government.  Afterwards, the ship sailed to Diego Garcia, in the middle of the Indian Ocean, and then to the Philippines by way of Malaysia.  Although it was noted that the ship received the Navy Expeditionary Medal for its deployment into the Indian Ocean (the Veteran's service personnel records indicate that he was awarded this medal for service during the period of February 23 to March 19, 1980); there was no mention of the ship sailing in waters anywhere near Iran or whether the ship was under any threat of attack while in the Indian Ocean.  

Although records show that the USS Anchorage was in the Indian Ocean in February and March 1980, a May 2006 response from the U.S. Army and Joint Services Records Research Center reflects that the Veteran's alleged stressors were not verified and that there was no mention of bodies having been pulled from the water.  

The service treatment records for the honorable period of service are negative for a diagnosis of a psychiatric disorder.  The service treatment records for the period of other than honorable service show treatment in September 1987 for adjustment disorder with anxious mood, polysubstance abuse, and personality disorder. 

A private medical record in September 1998 shows diagnoses of manic depressive psychosis and major depression.  It was noted that the Veteran's preoccupation with herpes was associated with depression and eventually psychosis.  

VA treatment records in 1999 and 2000 show a diagnosis of PTSD.  In an October 1999 record, a VA physician indicated that the Veteran had been under his care since August 1999 for symptoms consistent with PTSD.  The physician referred to multiple traumas the Veteran experienced while serving aboard the USS Anchorage, to include remaining at general quarters continuously for 94 days and retrieving floating casualties.  

On VA psychiatric examination in April 2001, the diagnosis was PTSD more than likely related to trauma suffered during military service ("Iran tour of duty experiences").  The examiner cited to the Veteran's report of events that occurred in service, namely, the Veteran's duties, including loading guns in close quarters, constant fear for his life, fear of chemical warfare, and encountering dead bodies while assigned to a patrol boat. 

In an August 2001 addendum, the April 2001 VA examiner stated that after reevaluation, the diagnosis remained PTSD based on the history obtained from the Veteran and the mental status examination, but without the stressors having been verified.  

On VA psychiatric examination in March 2009, the diagnoses were major depressive disorder, panic disorder without agoraphobia, or psychosis, and substance and alcohol dependence in full remission.  In a September 2010 addendum, the VA examiner concluded that the current psychiatric diagnoses were not likely related to the Veteran's period of honorable service from February 1979 to June 1987.  The examiner determined that the Veteran's decline in work performance was related to the onset of his heavy use of cocaine and alcohol, noting no particular military stressor that would have caused the Veteran's cocaine and alcohol use.  The examiner added that other diagnoses were not made until the Veteran began to claim/experience new symptoms years after separation.  

Although the September 2010 addendum further notes that symptoms of cocaine and alcohol dependence in 1986 and 1987 were mistaken for a personality disorder and that there was no evidence of a personality disorder, the October 2013 VHA opinion specifically states that the Veteran displayed behavior consistent with defects of character.  The VHA opinion noted that personality disorder and substance use disorder remained the Veteran's principle problems.  

Although the VHA opinion states the Veteran did not develop any additional psychiatric disability as a direct result of service, noting that the stressors fueling "most" of his decompensation were not of service origin, it was determined to be more than likely that the Veteran had "pre-exsiting mental conditions" which would have made military service more difficult for him to sustain.  Both personality disorder and substance use disorder were noted to have increased the Veteran's vulnerability to stress, and that "as a result he has indeed decompensated at times into a clinical state consistent with Post Traumatic Stress Disorder and/or Depressive Disorder, NOS."  Disability resulting from a mental disorder superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.127.  

In addition, in a February 2014 VHA opinion, Dr. S concluded that the stressful circumstances during service aboard the USS Anchorage, as well as having come home to find his wife with another man, more than likely contributed to precipitation of major depressive disorder, and panic disorder without agoraphobia, or psychosis, which were diagnosed after service.  The opinion notes that the diagnosis of adjustment disorder with anxious mood that was established at the time of the psychiatric admission in September 1987 reflected an initial presentation of symptoms of major depressive disorder, panic disorder with agoraphobia, and psychosis and manic depressive disorder, which although subsequently diagnosed, were not new and separate conditions.  

The July 2014 addendum to the February 2014 VHA opinion notes that, although the Veteran's cocaine abuse reported on hospital admission in September 1987 may have contributed to the symptoms and emotional condition he developed in service, the main stressors reported on admission reflect on the significance of the initial stressors related to him being exposed to 'floating bodies' and being diagnosed with genital herpes.  Although the August VA 2001 addendum above notes that PTSD was not related to venereal herpes, the July 2014 VHA addendum reflects that subsequent treatment for psychotic symptoms was related to having been diagnosed with genital herpes.  Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Veteran filed his claim prior to the amendment pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  

In an October 2014 report, the February 2011 private examiner reiterated his opinion, adding as follows: 

The only difference between Dr. [S's] report and my report in 2011 is the diagnosis.  Dr. [S] concluded that [the Veteran] had major depressive disorder and panic disorder with agoraphobia.  My conclusion, based on the DSM-IV and now the DSM-V, is that [the Veteran] had a diagnosis of PTSD.  Dr. [S] put a great deal of weight on [the Veteran's] depressive symptomatology and anxiety which the veteran experienced since his discharge from active-duty service concluding that these were the primary disease processes.  Given that [the Veteran] has been diagnosed and treated for PTSD for an extended time frame and meets all of the DSM-IV and DSM V criteria for PTSD I would have to disagree with Dr. [S] regarding the veteran's diagnosis.  However, both Dr. [S] and I do agree that the events occurring while [the Veteran] was on active-duty service led to the development of severe and intractable psychiatric illness and psychiatric disability.  In addition, my review of the September 30, 1980 USS Anchorage narrative and chronological listing of command employment allow me to verify the stressors described by [the Veteran] and the locations where [the Veteran] described the stressor events taking place.  This added a great deal of credence to [the Veteran's] statement of exactly where the USS Anchorage was during the Iran hostage crisis and supported the necessity of [the Veteran] to be on high alert for combat situations.  

The opinion concludes that whether the Veteran's diagnosis is PTSD, major depression, panic disorder, or a combination of these disease processes, his psychiatric disorder is a direct result of the experiences he had while serving aboard the USS Anchorage during active service.  

The Board finds the evidence to be in at least equipoise and, resolving doubt in the Veteran's favor, service connection for a psychiatric disorder, variously diagnosed as PTSD, major depressive disorder, panic disorder, psychosis and manic depressive disorder, is warranted.  


ORDER

Service connection for a psychiatric disorder is granted.  


REMAND

Pursuant to a Joint Motion for Remand between the Secretary of VA and the Veteran, the Court, in December 2009, vacated the Board's decision, in which a higher rating was denied for residuals of a fracture of the left distal radius.  The Joint Motion reflects that consideration of referral for extraschedular consideration was warranted.  The issue is to be submitted to the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. §§ 3.321, 4.16 (2014).  The Board does not have the authority to assign an extraschedular rating in the first instance.  As such, the issue of whether an extraschedular evaluation is warranted for residuals of a fracture of the left distal radius must be remanded to the RO for referral of the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  


Because resolution of the Veteran's increased rating claim, as well as the initial evaluation assigned for a psychiatric disorder, could have an impact upon the Veteran's claim for TDIU, the issues are inextricably intertwined and a Board determination on the TDIU claim is not warranted until development and adjudication is completed regarding the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The TDIU issue is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's residuals of a fracture of the left distal radius warrants the assignment of a rating higher than 10 percent on an extraschedular basis.  

2.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


